Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: filling the cleaning liquid should be changed to “injecting the cleaning liquid” or a synonym of injecting. 
Claims 2 and 4 are objected to because of an informality: the comma between “drying the flow way with the drying device” and “after the step” should be removed. 
Appropriate correction is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0191492 (“Liu”) in view of US Patent No. 9,835,383 (“Roper”), American Cleaning Institute, How Cleaning Works, available at https://www.cleaninginstitute.org/understanding-products/science-soap/how-cleaning-works, Screenshot taken on March 31, 2019 (“NPL”), and USPGPub No. 2010/0096103 (“Toda”), as evidenced by US Patent No. 4,099,559 (“Butt”).
Regarding claim 1, Liu teaches a manufacturing method of a roll bond plate evaporator (para. [0002]), comprising steps of: providing a heat dissipation member (10) having at least one inlet (121) … and formed with an internal flow way (11) in communication with the inlet (figs. 1 & 2, paras. [0034]-[0036]); and vacuuming the flow way with a vacuuming device; and then filling a working fluid into the flow way from the inlet and then sealing the inlet (figs. 3-7, paras. [0041]-[0045]).
Liu fails to explicitly teach providing a cleaning liquid and filling the cleaning liquid into the heat dissipation member from the inlet. However, this would have been obvious in view of Roper.
Roper is also directed to a plate-type evaporator having a vacuumed and sealed flow way (fig. 1, col. 1 lines 24-40 & col. 9 lines 7-29). To make the planar evaporator, one or more 
In this case, both Liu and Roper teach planar evaporators having an inlet, wherein the flow way is evacuated, fluid injected into the flow way, and the inlet sealed. Roper teaches that after assembling the evaporator, but prior to evacuating it, the flow way can be cleaned by injecting a cleaning liquid into the inlet. There would be a reasonable expectation of success of cleaning the flow way of Liu by injecting cleaning liquid through the inlet and that doing so will remove dirt, debris, oil, grease, and/or other impurities. Thus, it would be obvious to modify Liu such that after formation of the evaporator, but before vacuuming it, cleaning liquid is injected through the inlet in order to remove dirt, debris, oil/grease, and/or other impurities. 
Liu et al. fails to explicitly teach at least one outlet in communication with the flow way, wherein the cleaning liquid flows from the inlet through the flow way to the outlet and discharges out of the heat dissipation member. However, this would have been obvious in view of NPL and Toda, and as evidenced by Butt.
NPL teaches that when cleaning objects with a cleaning solution comprising a chemical, a better, quicker, and/or more efficient clean is achieved when mechanical action is also provided (pages 1-3, wherein all references to NPL refer to the document submitted herewith). To provide mechanical action in hollow articles, Toda teaches that it is known to circulate liquid through an inlet and outlet. Toda is directed to heat exchangers (para. [0001]). Toda teaches that after assembling the heat exchanger it is known to clean the channels of the heat exchanger to remove oil and other contaminations therein (paras. [0048]-[0050]). Toda teaches to clean the channels by connecting an inlet 16 and outlet 15 to a cleaning tank and circulating the cleaning solution(s) from the cleaning tank into the inlet 16, through the channels and out of the outlet 15 back into the tank (figs. 1 & 2, paras. [0049] & [0050]). In order to provide a cleaned flow way, Toda then teaches to similarly circulate water to remove the cleaning solution (para. [0050]). 
In this case, Liu et al. teaches cleaning the internal flow way of a heat exchanger. One of skill in the art appreciates, as taught by NPL, that mechanical action of a chemical cleaning solution provides a better, quicker and/or a more efficient clean. Toda teaches a known way to 
Further, there would be a reasonable expectation of success of providing an outlet, along with an inlet, on a roll bond plate in view of Butt. Butt is also directed to a planar heat exchanger formed via roll bonding (figs. 2-4, col. 1 lines 5-13 & col. 4 lines 24-44). Similarly to Liu et al., after roll bonding, the internal flow way is formed by inflation via fluid pressure (col. 4 lines 45-67). The internal flow way is provided with an inlet 37 and outlet 38 (fig. 5, col. 5 lines 3-23). Thus, since the roll bond heat exchanger is formed similarly to that of the evaporator of Liu et al. there would be a reasonable expectation of success of providing an outlet along with the inlet via inflation.
Claim 1 also requires sealing the outlet with a sealing device prior to vacuuming the flow way.  This is the natural logical result of the above rejection. Liu et al. teaches to vacuum the flow way through the inlet and then to inject fluid through the inlet. Thus, it is common sense to close the outlet with the sealing device taught by Liu after cleaning and before vacuuming, because, if not, the vacuuming device would not be able to evacuate the flow way through a single opening.
Regarding claim 3, as detailed in the rejection to claim 1 above, Liu et al. further teach a step of providing a liquid to fill from the inlet into the heat dissipation member so as to wash out the cleaning liquid remaining in the flow way and flow out of the outlet to discharge from the heat dissipation member after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member (Toda, para. [0050], wherein pure water cleaning is performed after each cleaning solution).
Regarding claim 5, as detailed in the rejection to claim 1 above, Liu et al. further teach the cleaning liquid is a chemical agent (NPL, pages 1-2; Toda, para. [0050]).
 Regarding claim 6, Liu et al. further teach the liquid is pure water (Toda, para. [0050]).
Regarding claim 8, Liu et al. further teach the heat dissipation member is composed of a first plate body and a second plate body, which are correspondingly mated with each other by means of welding (Liu, para. [0003], wherein one of skill in the art appreciates that the roll bonding process welds the two plates), the first and second plate bodies together defining the flow way (Liu, para. [0003]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1, and further in view of USPGPub 2019/0178586 (“Sjodin”).
Regarding claim 7, Liu et al. further teach the sealing device is a welding device, the outlet being sealed by the welding device (Liu, para. [0045]). However, Liu et al. fail to explicitly teach argon arc welding, flame welding, high-frequency welding or laser welding.
Sjodin is also directed to heat exchangers formed of plates (para. [0001]). Sjodin teaches to weld the plates together, thereby sealing the channels formed between the plates (fig. 1, para. [0044]). Sjodin teaches that small seams/slits present between the plates prior to welding can be welded via laser welding (para. [0044]). 
In this case, both Liu et al. and Sjodin are directed to heat exchangers formed from plates. Liu teaches to seal the flow way by pressing a bulged portion of the inlet flat, thereby creating a relatively small seam/slit, and then welding the seam/slit (Liu, paras. [0043] & [0045]). However, Liu et al. is silent as to what welding technique is used. Sjodin teaches that slits/seams can be welded via laser welding. Thus, it would be predictable and obvious to modify Liu et al. to weld the inlet slit via laser welding, and that doing so will adequately seal the flow way.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1 and 3 above, and further in view of US Patent No. 4,563,230 (“Nocivelli”).
Regarding claims 2 and 4, Liu et al. fail to explicitly teach a step of providing a drying device to dry the flow way after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member. However, this would have been obvious in view of Nocivelli.
Nocivelli is also directed to heat exchangers comprising channels formed by plates (col. 1 lines 6-20). Nocivelli teaches to inject liquid into the channels (col. 1 lines 19-20). Nocivelli teaches that when injecting liquid into channels of a heat exchanger, it is known to carry out a drying process in order to remove all liquid from the ducts (col. 1 lines 19-27).
In this case, both Liu et al. and Nocivelli are both directed to heat exchangers comprising channels formed by plates. Liu et al. teach to inject a cleaning solution into the flow way, and rinse the flow way with pure water (Toda, para. [0050]). Nocivelli teaches that when introducing water or other liquids into heat exchanger channels, it is known to perform a drying operation to rid the channels of all the liquid. There would be a reasonable expectation of success drying the channels of liquid after the cleaning step, for example by air drying, pumping air therein, or heating. Thus, it would be obvious to dry the flow way of Liu et al. after cleaning the flow way with liquids.
Given the above modification, the drying device is interpreted as the device to inject air in the flow way, heat the flow way, or the device the heat exchanger air dries on.

Response to Arguments
Applicant's arguments filed October 5, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 6-8 of the remarks, Applicant argues that Liu in view of Harada and Toda fail to teach amended claim 1. The examiner agrees and has withdrawn the previous rejection.
On pages 9-10 of the remarks, Applicant argues that the cleaning steps of Toda are intended for a different purpose than that of Applicant’s invention. The examiner will address this argument since Toda is used in the above rejections.
In the rejections presented above, Roper is being used to teach that it is obvious to clean the flow way of a plate-type heat exchanger. Applicant’s further admit on page 7 of the remarks that it is well known for impurities exist in a flow way of a roll-bonded plate. Thus, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”